 DANDRIDGE TEXTILEDandridge Textile,Inc.,Ronald W. Woods,Individ-ually and as Officer and Managing AgentandInternational Ladies' Garment Workers Union,AFL-CIO. Case 10-CA-2093631March 1986DECISION AND ORDER13YMEMBERSDENNIS, BABSON, ANDSTEPHENSOn 3 September 1985 Administrative Law JudgeHutton S. Brandon issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the Charging Party filedan answeringbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, I andconclusions. 2'The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsWe shall issue an Order and corresponding notice in lieu of thejudge's recommended Order and notice to correct certain inadvertenterrors, and to include a provision stating that the Respondent shall not berequired to rescind,abandon,or vary any economic benefits granted theemployeesIn sec 11,A, par I of his decision, the judge found that Judy Baker, atthe 12 February 1985 employee meeting, commented that employeeswere having a difficult time paying bills with the wages they were re-ceivingThe record shows Lorene Woods made the statement to whichthe judge referred and that Baker commented that she could not see howheads of households were "making it" on $3 35 an hourContrary to the judge's implication in sec II,B, par 2 of his decision,there is no record evidence that Mary Strange distributed authorizationcardsIn sec II,D, par I of his decision, the judge found that the Respond-ent employed Mary Strange in January 1984 The record shows the Re-spondent first employed Strange in 1978, she left in 1982, and returned in1983 She began working asLoreneWoods' partner in October 1984In sec 11,G, par 16, the judge found that Respondent Woods did notdiscuss his planned wage increase with Linda Manis, his office manager,before he announced it on 22 March 1985 The record shows that Manisdiscussed the wage increase with Woods before the 22 March 1985 an-nouncement during a "general discussion in the office "2We note that no exceptions have been filed to the judge's finding, atsec II,G, par 11, that Supervisor Ralph Morse's questioning of MaryStrange on 25 March 1985 did not violate Sec 8(a)(I)Member Babsonadditionally notes that no exceptions have been filed to the judge's dis-missal,at sec II,G, par 9, of the 8(a)(1) allegation involving RespondentWoods' alleged threat of discharge to Strange in the 19 February 1985meetingIn agreeing with the judge's conclusion,at sec II,G, par 22,that theRespondent discharged Lorene Woods and Mary Strange in response totheir union activities,we do not rely on his finding that Respondent'sowner Woods told Supervisor Glenda Cates on 22 March that he wasthinking of firing the two employees.The recordestablishes that Re-spondentWoods made thesecommentsto Cates in February, after thesecond or third employee meeting Linda Manis credibly testified, how-ever,that Respondent Woods told her 23 March 1985 that it was time totake final action againstWoods and Strange Because of this and other89ORDERThe National Labor Relations Board orders thattheRespondent,Dandridge Textile, Inc., RonaldW. Woods, individually and as officerand manag-ing agent,itsofficers, agents, successors, and as-signs, shall1.Cease and desist from(a)Coercively interrogating any employee aboutunion support or union activities.(b) Engaging in surveillance of employees' unionmeetings.(c) Soliciting employee grievances by announc-ing individual employee interviews and by holdingsuch interviews during a union organizational cam-paign.(d)Announcing and granting an unscheduledwage increase to employees during a union organi-zationalcampaign;provided, however, that nothingherein shall be construed as requiring it to rescind,abandon, or vary any economic benefits grantedthe employees.(e)Dischargingorotherwisediscriminatingagainst any employees for supporting InternationalLadies'Garment Workers Union, AFL--CIO, orany other union.(f) In any like or related manner interfering with,restraining,or coercing employees in the exerciseof the rights guaranteed them by Section 7 of theAct.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Offer Lorene C. Woods and Mary A. Strangeimmediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substantial-ly equivalent positions, without prejudice to theirseniority or any other rights or privileges previous-ly enjoyed, and make them whole for any loss ofearningsand other benefits suffered as a result ofthe discrimination against them, in the manner setforth in the remedy section of the decision.(b)Remove from its files any reference to theunlawful discharges of Lorene C. Woods and MaryA. Strange and notify the employees in writingthat this has been done and that the discharges willnot be used against them in any way.(c)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theevidence the judge cited, we find that the discharges violated Sec8(a)(1)and (3) of the ActWe correct two case citations in the judge's decisionHigh view,235NLRB 672, 676 (1978), in sec II,G, par 8, andNLRB Y Exchange PartsCo, 375 U S. 405, 409-410 (1964), in sec 11,G, par 12279 NLRB No. 15 90DECISIONSOF NATIONALLABOR RELATIONS BOARDamount ofbackpay due Lorene C. Woods andMary A. Strange under the terms of this Order.(d) Post at its facility at Dandridge, Tennessee,copies of the attached notice marked "Appendix."3Copies of the notice, on forms provided by the Re-gionalDirector for Region 10, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any othermaterial.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.® If this Order is enforced by a judgment of a United States court ofappeals,the words in the noticereading"Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "Union or any other union, but weare not requiredto changeexisting wagelevels.WE WILL NOTdischargeor otherwisediscrimi-nate againstany of you for supportingInternationalLadies'GarmentWorkers Union or any otherunion.WE WILL NOT in any like orrelatedmannerinterferewith,restrain,or coerce you in the exer-cise of the rightsguaranteedyou by Section 7 ofthe Act.WE WILL offer Lorene C. Woods and Mary A.Strange immediateand fullreinstatementto theirformer jobs or, if those jobsno longer exist, to sub-stantially equivalentpositions,without prejudice totheir seniority or any other rights or privileges pre-viously enjoyed and WE WILL make them wholefor any loss ofearnings andother benefitsresultingfrom their discharge,less any net interim earnings,plus interest.WE WILL notify Lorene C. Woods and Mary A.Strange that we have removed from our files anyreference to their discharges and that the dis-charges will not beused againstthem in any way.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT coercively question you aboutyour union support or activities.WE WILL NOTengage insurveillance of yourunion meetings.WE WILL NOT solicit your grievances by an-nouncingindividual employee interviews or byholding such interviews during an organizationalcampaignby the International Ladies' GarmentWorkers Union or any other union.WE WILL NOT announce or grant an unscheduledwage increaseduring an organizationalcampaignby theInternationalLadies'GarmentWorkersDANDRIDGETEXTILE, INC.Ann Leslie Unger, Esq.,for the General Counsel.William H. Goddard, Esq. (Strand & Goddard),of Dan-dridge, Tennessee, for the Respondent.James R. Goldberg, Esq.,of Atlanta,Georgia, for theCharging Party.DECISIONSTATEMENT OF THE CASEHUTTON S.BRANDON,AdministrativeLaw Judge.Thiscase was tried at Dandridge, Tennessee,on 23-24July 1985.1The charge was filed by InternationalLadies' GarmentWorkers Union, AFL-CIO (Union), on7May.The complaint issued on 20 June alleging thatDandridgeTextile,Inc. (Respondent Dandridge or theCompany),RonaldW.Woods,individually and as offi-cer and managing agent(Woods or Respondent)violatedSection 8(a)(3) and (1) of the NationalLaborRelationsAct in discharging employeesLorene C.Woods (em-ployeeWoods)and Mary A.Strange on 26 March. Thecomplaint,as amended at the hearing,further alleges thatRespondent independently violated Section 8(a)(1) of theAct not onlyin the discharges of employees Woods andStrange but also in acts of unlawful interrogation of em-ployees concerning union activities, solicitation of griev-ances to interfere with union activities, promising andgranting wage increases for the same purpose,engagingin unlawful surveillance of union activities,threateningemployees with discharge for engaging in concerted ac-tivities,and threateningto withholdan announced wageincrease as a result of employees'union activities.Re-iAll dates are in 1985 unless otherwise stated DANDRIDGE TEXTILE91spondent filed an answer denying the unfair labor prac-tices alleged.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel, the ChargingParty, and Respondent, I conclude that the GeneralCounsel, with certain exceptions involving the independ-ent 8(a)(1) allegationsnoted hereafter, has established theallegationsof the complaint,and Imake the followingFINDINGS OF FACT1.JURISDICTIONThe Company is a Tennessee corporation with anoffice and place of business located at Dandridge, Ten-nessee,where it isengaged inthe manufacture and saleof hosiery. During the calendar year preceding issuanceof the complaint, the Company sold and shipped from itsDandridge, Tennessee facility finished products valued inexcess of $50,000 directly to customers located outsidethe State of Tennessee. It was stipulated at the hearingthatRonaldW. Woods is the sole stockholder of theCompany. The complaint alleges, Respondent's answeradmits, and I find that the Company is an employer en-gaged incommerce within themeaningof Section 2(6)and (7) of the Act. The complaint further alleges, Re-spondent stipulated at the hearing, and I further find thatthe Union is a labor organization within the meaning ofSection 2(5) of the Act.II.THE ALLEGEDUNFAIR LABORPRACTICESA. Alleged Protected Concerted Activities ofEmployees in Meetings with Woods in FebruaryAs of February, Respondent's employees had not re-ceived a wage increase since January 1982. As a result,and because the employees perceived their wage rates tobe excessively low, there was considerable discontentamong Respondent's 30 to 35 employees and particularlythose in the boarding and pairing department. It is undis-puted that after discussions with other employees con-cerning low wages, employee Woods,2 a 12-year em-ployee of Respondent working in the boarding and pair-ing department, asked Supervisor Glenda Cates, about 11or 12 February to arrange a meeting between Woods andemployees to discuss wages. Cates did so, and Woodsmet with the seven or eight boarding and pairing depart-ment employees, as requested in the department duringthe lunch period about 12 February. Employee Woodstestified that she toldWoods at this meeting that theywanted to discuss more money. Woods replied, in es-sence,that because of various specified problems includ-ing thefact the Companywas losingmoney, the Compa-ny could not give employees a raise at that time. JudyBaker,employee Woods'sister and also anemployee inthe department, commented that employees were havinga difficult time paying bills on the wages they were re-ceivingEmployee Woods further testified that Woodsannounced that he was contemplating purchasing TonerHosiery, a Boston,Massachusetts concern, and thatwould result in more production work for the Compa-ny's employees which would in turn enable employees tomake more money on piece work.3 Woods added thatwhen that happened he did not want to hear any more"bitching."The testimony of employee Woods regarding the fore-going, the first of three employeemeetingswith Re-spondentWoods in February, was generally corroborat-ed by Strange and Baker. Strange added in her testimo-ny, however, that Woods had stated at the conclusion ofthemeeting that he would keep the employees postedabout the Toner situation and would get back with themin about 3 weeks.The testimony of Woods differs from that of employeeWoods, Strange, and Baker in one respect claimed to besignificant by Respondent. Woods testified that, after ex-plaining he was losing money, he indicated that the em-ployeeswould be making more money by virtue ofhaving "more dozens" (of socks) to run on productionrates.Employee Woods had responded, "Bull, you mustbe crazy if you think we believe that." EmployeesWoods, Strange, and Baker denied that such a remarkwas made. On the other hand, employee Woods attrib-uted such a remark to Woods himself testifying that afterreferring to the Company's hardships, he had added, "Iknow y'all think this is a bunch of bull and won't believeit,but it is the truth."As a witness, I found Woods unpersuasive. He was de-fensive, indirect, and occasionally argumentative.Hefound it necessary in his testimony to refer to notes heclaimed he made immediately after not only the meetingof 12 February but subsequent meetings with employees.These notes were received in evidence and their self-serving nature is reflected in their content of Woods'subjective reactions to occurrences at the meetings.Moreover, the notes are suspect as reconstructions ratherthancontemporaneous recordings.They contain anumber of strike-throughs revealing changes in phraseol-ogy which suggest the notes were more a contrivancethan a factual report. Further, the notes regarding the 12February meeting are marked as "first meeting" indicat-ing that either that marking was added later or thewhole note was a later reconstruction for it could nothave been known at the time of writing that the meetingwould be the first one. Further, the notes on the subse-quentmeeting of 21 February, discussed below, aremarked as "February 21st," and "22nd." If the note ofthatmeeting was made immediately after the meeting asWoods claimed, there would have been no confusionabout the date of the meeting. In the notes of the 19 Feb-ruary meeting, also discussed below, Woods noted uncer-tainty about whether it was employee Delores Masonwho had asked a question about unemployment compen-sation at the meeting. It appears reasonable to concludethat if the notes had been made immediately after themeeting, he would have had no uncertainty. Strangely,3Normally employees in the boarding and pairing department workedon piece work or production rates However, during periods of slack2The record reflects no familial relationship between employee Woodsproduction, they were assigned to "pre-boarding" jobs at a flat hourlyand Company Owner Woodsrate resulting in significantly lower earnings 92DECISIONSOF NATIONAL LABOR RELATIONS BOARDaside from the question attributed to Mason, none of thenotes about any of the meetings attributed particular re-marks or questions to any employees other than Woodsand Strange. Lastly, one of Woods' notes which is undat-ed but which has the number 19 at the top of the pagehas the entirely self-serving observation that Woods hadremarked to two office workers that he could not believehe had "let those ladies talk to me the way they do," andthat he "should have fired them." Under these circum-stances, and in the absence of any explanation by Woodswhy he found it necessary to make these notes, particu-larly the one containing his remarks to the office em-ployees, it is reasonable to infer that they were recon-structions designed to justify subsequent actions. I amunable to place any credence in them. Further, because Ifound RespondentWoods unconvincing in testimonialdemeanor and behavior, I would not credit him whencontradicted and unsubstantiated by other credible testi-mony or evidence.The testimony of Woods concerning the remark he at-tributed to employee Woods appears to be corroboratedby the testimony of Supervisor Cates and employee JaneTittle, both of whom were at the 12 Februarymeeting.Tittle impressed me as candid and sincere. Of all the wit-nesses to the 12 February meeting who testified, she wasthe most likely to be objective and disinterested. Accord-ingly,consideringthe tone ofthemeetingwith ratherfrank exchanges between the participants which wouldfoster the type of response attributed to employeeWoods, a person who did not impress me as reticent ortimid, I credit Tittle and conclude that employee Woodsmade the remark attributed to her by Woods.4Another meeting between Woods and employees ofboth the finishing department and the boarding and pair-ing department took place about 19 February. This meet-ing was held in the finishing department at the end of thework day and was arranged at the request of employeeDelores Mason following Mason's discussion with otheremployees including Woods and Strange, concerning Re-spondent's grant of a raise to Pam Chesteen, a finishingdepartment employee with relatively low seniority. Em-ployee Woods testified that at themeetingWoods admit-ted the raise to Chesteen but claimed that it was basedon a promotion into management and that she wouldsoon be working at another of Respondent's locations.EmployeeWoods asked why he had not posted theopening so that older employees would have a chance"tomove up." Woods replied that he did not run hisbusiness like that.It is undisputed that during the 19 February meeting,which was attended by about 20 employees, Strange toldWoods that it made employees feel bad to meet friendsofWoods who told them that employees were workingto make him a millionaire. Woods replied that if he felttoward her like she felt toward him, he would fire her"damn ass," and that if he "was her," and felt as she did,he would find another job. Strange responded she mightjust do that. According to Strange, Woods then replied4 In makingthis credibilityresolution,I also notethatno witness sup-ported employee Woods' contention that it was Woods himself who ob-served that the employees might believe what he was saying was "bull "that he did not want to fire her, and did not want her toquit, and added he did not want to lose any of his em-ployees.The testimony of Mason, employee Woods,Strange,Baker, and another General Counselwitnessand employee of Respondent, Carol Johnson, is mutuallycorroborativeregardingremarks made at the 19 Febru-ary meeting.Woods' testimony and notesregardingthe same meet-ing are substantially to accord with the General Coun-sel'switnesses.However, his notes omitted any referenceto his use of the vulgar terms attributed to him by theemployees. Further,his notesomitted any reference to,and he failed to testify about, any matter brought up atthe meetingregarding Chesteen's raise,although he con-ceded at the hearing that he was aware that his grant ofa raise to Chesteen had caused "a problem"among em-ployees. On the other hand, Woods'notes indicate a gen-eral wage increasewas a concern of the employees at themeeting andfurther reflects that he told employees thattheCompanywas losingmoney, that it had gonethrough a "hanging onperiod," that things looked better,and he wouldgive a raise as soon ashe could.The witnesses agree that there was another meetingbetween Woods and employees about 21 February. Ap-parently thismeeting wascalled by Woods because hefelt he hadbeen unableto "convince the people of theactual situation" at the Company. Admittedly, at thismeeting attended by all the employees, he held up anumber of his personal paychecks which he claimed hehad not cashed, explained "why things weren't so good,"but related that there was "plenty of business." He addedthat employees should be concerned about doing a betterjob and stated that he would do "something for them" assoon ashe could. Woods' notes related, and he testified,that during his remarks he observed Woods and Strangelook at each other,smile,and sigh out loud. Such actionprompted him to say that things were too difficult to tol-erate statements like "Bull, I must be crazy," and "Em-ployees were working themselves to death to make hima millionaire."B. Beginningof Union ActivityUncontradicted record evidence reveals that Bakercontacted the Union in early March concerningorganiz-ing Respondent's employees. It is further undisputed thatBurl Robinson, a representative of the Union,was as-signed by the Union to contact Baker and did so by tele-phone about 13 March. Baker and Robinson arranged ameeting of a few employees to be held at Baker's homeon 14 March. Employees attending besides Baker wereemployees Woods, Strange, and Grace Walker. Robinsonexplained organizational procedures and suggested em-ployees talk to other employees and ascertain the extentof the employees' desire for organization.Robinson testified that he met again with Baker andemployee Woods at Baker's home on 19 March. Appar-ently, a conclusion was reached to proceed with organi-zational efforts and at that point Robinson gave unionauthorization cards to the two to be distributed to em-ployees.Thereafter, both Baker and employee Woodsdistributed the cards to employees at Respondent's plant, DANDRIDGE TEXTILE93and there discussed union organization with their fellowemployees. So did Strange.Itwas Robinson's further testimony that, although un-certain of the supervisory status of Ralph Morie, whowas over Respondent'sfinishing department,some em-ployees had suggested to Robinson that Morie, might behelpful in their organizational efforts and that he wouldat leastkeep things confidential.Accordingly, on 20March, Robinson visited , Morie at his home, told him ofthe organizational efforts, solicited information from himabout his supervisory status, and left union authorizationcards with him to distribute to Mone's mother, HelenRice,an employee in the boarding and pairing depart-ment,and Morie's uncle,John Morie,a maintenance manfor Respondent. Robinson explained that the cards wereleftwithMorie for his mother and uncle rather thanRobinson visiting them himself because Morie had saidhe could do "more with them" than Robinson. AlthoughMorie had told Robinson that Morie had authority to ef-fectively recommend firing of employees, Robinson re-mained uncertain of Morie's supervisory status. Never-theless, he invitedMorie to a union meeting with em-ployees scheduled for the evening of 26 March at theHolidayInn inMorristown, Tennessee.5 The meetingwith Morie concluded, according to Robinson's testimo-ny,with an agreement between the two that if eithersubsequently ascertained Morie's supervisory status, theywould be in touch with each other.Morie testified for Respondent and, in effect, deniedthat there was any uncertainty expressed about his super-visory status in the conversation with Robinson.6 Ac-cording to Morie, he expressly told Robinson that hecould not help him, but he admitted that Robinson hadleft him union cards to be signed by himself, his mother,and his uncle. I credit Robinson where he contradictsMorie. Robinson's testimony reflected good recall, andhe projected sincerity in testifying.On the evening of 25 March, Robinsonagainmet withMorie in the vicinity of Morie's home. At this timeMorie advised Robinson that his mother and uncle haddecided not to sign cards.C. Announcement of a Wage Increase and Program toSolicit Employee GrievancesOn 22 March Woods calleda meetingof employeesand announced that, effective 1 April, he would begiving employees a 3-percent wage increase and thatthere would also be a 2-percent increase effective 1 July"unless something drastic happens before then." Further,according to his note of the meeting, Woods told em-ployees that "we are going to be sitting down and talk-ing" to each other telling each other our situation, com-pliment or complaint.Employee Woods testified without contradiction thatafter announcing the wage increase Woods asserted thathe was proud of all his employees and did not want tolose any of them. That testimony was corroborated byThe recorddoes not show when the meeting was initially arranged.Respondent stipulated at the hearingthatMoriewas a supervisorwithin the meaningof Sec 2(l 1) of the ActStrange andJohnson and was not contradicted byWoods.Notwithstanding the announcement of the wage in-crease, in a subsequent conversation with employeeWoods and Strange in the boarding and pairing depart-ment on the same day, Woods explained that the increasewould be applicable only to production (piece rate) workand would not be applicable to straight hourly rates.Basedon the testimony of LindaManis,officemanagerand production coordinator, only about one-third of Re-spondent's employees were on production work.Respondent Woods could not specify the exact time hedecided to grant the increases announced 22 March. Hecould not even approximate the date of his decision.Moreover, although he testified that Respondent's finan-cial situationhad not "turned around," he said there was"plenty ofbusiness" and it was obvious that the businessyear would be better than the previous one. Further, hetestifiedwithout any substantiation that he had justgotten a big influx of orders "that month." Nevertheless,he conceded that the raise was "premature," and strictlyfor morale purposes. He asserted, however, that the firstnotice of union activity came to him in the evening of 26March, subsequent to the announcement of the wage in-creases.The April wageincreasewas effectuated as was theone set for July. However, three of the General Counselwitnesses,Walker, Baker, and Johnson (with lesser cer-tainty), testified that on 28 March Woods told employeesin a meetingcalled by him that he had tabled his expan-sion plans (the purchase of Toner Hosiery) and that theJuly raise would not be given. Another of the GeneralCounsel's witnesses, Mason, related that he only said theJuly raise might not be given. The complaint alleged thatthis threatened revocation of the July increase was un-lawful.Woods failed to testify on this point, but Manis in hertestimony for Respondent denied that Woods said thatthe July increase would not be given. That denial wassupported by Tittle's testimony. Further, Manis identifieda tape recording of the 28 March meeting as accuratelyreflectingWoods' comments at that meeting. The taperecording was received in evidence, but its audio qualityat certain points was poor and portions are indecipher-able. It is clear, however, that Woods announced his de-cision reached the day before to abandon his expansionplans.RespondentWoods did refer to a 5-percent in-crease suggesting that he had wanted to give a 5-percentincrease earlier but found that it was not possible andwent with 3 percent. However, because of the ramblingway in which he made his remarks and because of thepoor quality of the tape, the full context of the wage ref-erence is not entirely clear. On 12 April Woods had an-other meeting with employees in which he referred to arumor he had heard that the July raise would not begiven, and told employees in effect that the rumor wasuntrue.It is conceivable that employees listening to his re-marks would interpret the announcement of cancellationof the "expansion" coupled with the difficulty Woodshad in deciding to give a 5-percent totalincrease as 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDamounting to an announcement that the additional 2-per-cent wageincreasein July would not be given. Howev-er, considering the record as a whole on this issue, thecredible testimony of Tittle, the conflict between theGeneral Counsel's witnesses Walker, Baker, and Johnsonon the one hand and Mason on the other, and because itis improbable that Woods would have acted on 12 Aprilto "squelch" the "rumor" that the July increase was can-celed if he had in fact earlier canceled it, I find therecord does not establish that Respondent Woods an-nounced on 28 March that the July increase would notbe given.D. Discharges of Employees Woods and StrangeStrange,who had been employed by Respondent inJanuary 1984,worked as a partner with employeeWoods on a production operation. The two were consist-ently the highest producers among Respondent's employ-ees.Neither had been previously warned or reprimandedin any respect about their work prior to the time of theirdischarges on 26 March.The involvement of employees Woods and Strange inthe employee meetings with Woods in February has al-ready been related above. Their involvement in the ini-tialunion meeting with Robinson has also been related,aswell as their involvement in talking to other employ-ees about union activity and signing union authorizationcards.Strange also testified about a conversation she hadwith Ralph Morie, which is the predicate for a complaintallegationof unlawful interrogation byMorie.Thus,Strange testified thatwhen she came to work on 25March, she talked to Morie and he asked her if the unionman had come to see her. Strange replied only with asmile.Then Morie smiled and said the union man cameto see him too. Morie asked Strange what she thoughtabout it, and Strange replied that they needed somethingdone "down there " Strange then asked Morie what hethought about it, and he answered that the "man" waschecking to see if he couldsign acard, but with his posi-tion he did not think he could. Morie asked Strange ifshe was going to sign a card. Strange's response wasagain asmile followed by a question about whetherMorie's mother, Rice, would sign a card. He replied thathis mother had a mind of her own but conceded that theunion manhad asked him to speak with his mother anduncle.Morie's version was that, when Strange came to workthat morning, she was whistling, and he commented thatshe must have had a good weekend. She agreed and an-nounced that the union man had come to visit her. Shewent on to ask Morie what his mother thought about theUnion, and he observed that his mother had a mind ofher own, and that Strange would just have to talk to her.According to Mone, that was the extent of the com-ments.On cross-examination,Morie conceded that hehad asked employees Mason and Grace Walker if theyhad had a visitor. He made no contention that they hadinitially raised the union activity subject. In view ofMorie'sadmission, I find it reasonable to believeStrange's testimony that it was Morie who initially raisedthe subject of the union man's visit with her. According-ly, and because Morie appeared as a hesitant, defensive,and sometimes angry witness, as contrastedwithStrange's rather straightforward manner, I credit Strangewhere her testimony contradicts Morie.At the end of the work day, on 26 March, employeeWoods and Strange were told by Supervisor Cates to gotoWoods' office. There Woods told them they were dis-charged explaining that it was because of their attitudetoward him and the Company. He added that he had lis-tened to them complain about him and the Companylong enough. According to Strange's testimony, Woodsalluded to Strange's having missed 3 days of work in thepreceding 4 weeks, but stated that that was not the realreason for the discharge. He also alluded to employeeWoods' failure to perform some overtime work. Bothemployees Woods and Strange were given separation no-tices dated 25 March but neither contained the reason forthe discharges.Respondent Woods submitted papers to the TennesseeDepartment of Employment Security explaining "two"of several reasons for Strange's discharge, thusly:No. 1 During a meeting with all employeespresent, she stated she was tired of working herselfto death to make me a millionaire and that she hadmet someone "a friend" and they told her she wasworking for nothing just to make me a millionaire,and she was tired of it.No. 2 She told me that I didn'tevenpay herdecent wages, and that she thought it was wrong,she needed every penny she could get.No. 3 Since then she has missed 3 days of workin the past 4 weeks.Similarly, with respect to employee Woods, Woods re-lated to the employment security office that he had toldher as a reason for her discharge:No. 1 Over the past several months you havebecome more unreasonable and refuse to acceptanything except your own thinking.No. 2 During a meeting in the boarding and pair-ing department when discussinga raise,I told youthat this company was having a hard time and gaveyou some examples. I also told you that the compa-ny was losing money, you immediately replied,"Bull, you must be crazy, if you think we believethat."Strange testified that she had missed 3 days of work asRespondent claimed, 1 because she was sick, another be-cause she was off with permission from Cates to hospital-ize her grandmother, and the lastwas aSaturday whichwas anovertime day Employee Woods explained in hertestimony that she had refused 8 hours of overtime onone Saturday and 15 minutes one afternoon, but that shehad been excused from such work.Respondent's evidence on the circumstances of the dis-charges differs little from the General Counsel's. Woodsrelated that he initially decided to discharge the two atthe conclusion of the 21 Februarymeetings.However,he took no overt steps in that direction until 23 March DANDRIDGE TEXTILE95when he told Manis that he was reviewing employeesWoods' and Strange's personnel files and considering dis-charging them.He did not finally communicate the deci-sion to Manis until 25 March when she prepared the sep-aration slips.E. AllegedSurveillanceThe complaintalleges thatRespondentWoods en-gaged in surveillance of the union meeting on26 March.RespondentWoods conceded that on the afternoon of 26March, around5 p.m. and after the discharge of Woodsand Strange,while still atthe plant, he received twoanonymous strange telephone calls from individualsasking if he was goingto theunion meeting.He dis-missed these calls as pranks,but he receivedone aboutan hourlater at his home fromJohnMorie, his mainte-nance man,advising him of a union meeting at a HolidayInn.Woods decidedto confirmthat such meeting wastaking placebut didnot knowin which of the two Holi-day Inns innearby townsthe meetingwould be held. Hetherefore proceededto the one in Newport, Tennessee,whilehe sent hiswife to theone inMorristown. Themeeting,in fact,was heldinMorristown,and Woods ad-mittedthat his wife reportedto himthose carsshe rec-ognized in the parkinglot.There wasno evidence sub-mittedto show that Woods' wife actuallysaw any em-ployees or that any employeessaw her.F. AllegedInterrogation and Solicitationof Grievanceson 18 AprilThe complaint,as amended,also allegedthatRespond-entWoodsinterrogated employeesconcerning theirunion membership,activities,and desireson 18 April,and that, consistentwiththe announcementof 22 March,he solicited grievances from employeeson 18 April.Woods admittedly began to conductindividualmeet-ingswith employeeson 18 April. The meetings tookplace in anoffice in the dye room of the plant. Each em-ployee was calledin individually where Woods spoke tothem alone and askedeachthe same seriesof preparedquestions.He wrotedown someof the answers that weregiven by theemployeeson thequestion sheets.The fol-lowing questions were amongthose asked:Whenwas the last time anyone complained toyou about you or your work?What do you think the problems at DT [Dan-dridge Textile] are?Why do you think the people at DT would wantto, orneed to, organize?How do you think the pay here compares toother places you have worked or probably couldhave worked?G. Arguments and ConclusionsIt is the General Counsel's position that employee in-volvement in the February meetingswithWoods, andparticularly the involvement of Strange and employeeWoods in arranging and/or supporting the meetings inan effortto improve their wages, constituted protectedconcertedactivityunder the Act. Proceeding from thispremise, the General Counsel contends that during themeetings employee Woods and Strange engaged in nomisconduct which would remove them from the protec-tion of the Act. Accordingly, it is urged that to theextent Respondent relied on the conduct of the employ-ees at these meetings to discharge them such dischargesviolated Section8(a)(1) of the Act.The General Counsel additionally argues that the dis-charges of employee Woods and Strange violated Sec-tion 8(a)(3) because it was also responsive to their unionactivities.In making this argument,the General Counselasserts that Respondent'sknowledge of their union ac-tivitiesmay be inferred from the small size of the plant.Moreover,it is argued that the timing of the discharges,in relation to the start of the union activity,and all theother circumstances surrounding the discharges revealRespondent's discriminatory motivation.Withrespect to the independent 8(a)(1) allegations, theGeneral Counsel argues that Respondent Woods unlaw-fully threatened Strange with discharge because of herconcerted protected complaints in his comments to herduring the 19 February speech,that Respondent on 22March was unlawfully responding to the Union's cam-paign in announcing the wage increase to its employeestogether with the announcement of Respondent's intentto solicit the employees' views and grievances,that Re-spondent,inkeepingwiththe announcement of 22March,unlawfully granted the wage increases on 1 Apriland 1 July,thatRalphMorie coercively interrogatedStrange about her unionactivityor inclinations on 25March, that Respondent Woods systematically interro-gated employees regarding their reasons for union sup-port in meetings with individual employees on 18 April,and that Respondent engaged in surveillance ofemployeeunion activities on 26 March in observing employee carsat the union meeting place on that date.The arguments in the Charging Party's brief essentiallyparallel that of the General Counsel.Respondent's position is that the two employees weredischarged for insubordinate remarks to Woods in theFebruary meetings. Respondent's brief does not addressthe General Counsel's contention that the two employeeswere engaged in protected concerted activity in makingthe remarks.Respondent's primary defense to the 8(a)(3)allegation is based onWoods'contention he had noknowledge of any union activity prior to the discharges.Respondent also contends that in the absence of knowl-edge of unionactivity the 22March announcementscould not have been responsive to the union activity andtherefore could not be unlawful. The actual grant of thewage increases, it is urged,could not be unlawful be-cause they were consistent with the earlier lawful an-nouncements and, on the contrary, it would have beenunlawful to withhold theincreases.Based on the testimony of its witnesses, Respondentcontends that there was no interrogation of Strange byRalphMorie.Respondent also contends thatWoodsquestions of employees on 18 April regarding the basis ofemployees'desires for organization were not unlawfulbecause Woods had a right to keep informed about whatwas going on in the Company.Respondent concedes the 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDfacts of the alleged surveillance on 26 March and raisesno specific defense tothis allegation.Considering first the issue of the protected concertedactivity basis for the discharge of employee Woods andStrange,the record is clear that both wereinstrumentalin arrangingand supporting the meetings with Woods on12 and 19 February. The record fully establishes that theemployee concern that prompted the firstmeeting wasthe failure of Respondent since January 1982 to grantemployees a wage increase. That concern was shared byother employees in the boarding and pairing departmentif not in the remainder of the plant. Employee concernwhich prompted the secondmeeting wasthe employees'perception of the unfairness of Respondent's grant of thewage increaseto Chesteen in light of their own failure toreceive a wage increase. The voicing of these concernstomanagementby a mutually supportive nondisruptivegroup of employees constitutes the exercise of a funda-mental right under Section 7 of the Act of employees toengage in"concerted activities for the purpose of collec-tive bargainingor other mutual aid or protection .. . .See, e.g.,Steak & AleRestaurant,263 NLRB 107 (1982).Itwas evident that the remarks made by both employeeWoods and Strange to Woods in themeetingswere sup-portive of their wage concerns. Whether the concerns ofthe employees were justified is not relevant to whetherthe activity in voicing their concern was protected.Spi-noza,199 NLRB 525 (1972). Protection is lost to an em-ployee engaged in concerted activity under the Act ifthe employee "conducts himself in such an offensive andegregious manner asto depart from the res gestae of theconcerted activity and expose himself in an area beyondprotection of Section 7 of the Act."Will& BaumerCandle Co.,206NLRB 772, 774 (1973). Put anotherway, if thestatementsof employee Woods and Strangein the Februarymeetingswere so offensive, vulgar, de-famatory, or opprobrious or their conduct so flagrant,violent, extreme or otherwise "indefensible," to renderthem unfit for further service, then they have no protec-tion under the Act and their discharges, to the extentbased on their actions at the meetings, cannot be foundto be unlawful. SeeNLRB v. Electrical Workers Local1229 IBEW,346 U.S. 464, 477 (1953);Dreis & KrumpMfg., 221NLRB 309 (1975);American Telephone Co.,211NLRB 782 (1974).Iconclude that neither employee Woods nor Strangelost the Act's protection in their conduct in the Februarymeetings.There is no evidence they engaged in flagrant,violent, or extreme conduct. And even if their remarkstoWoods may be classified as disrespectful, they hardlyfitinto the category of being excessively offensive,vulgar, or defamatory. Nor can they be classed as inde-fensible.Although Woods may have found their remarksand complaints unpleasant and perhaps distressing, theouter limitsof the protection of Section 7 of the Actmay not be measured alone by the yardstick of his per-sonal,subjective reaction to the remarks. SeeHigh view,235 NLRB 672, 675 (1978). In any event, that Woodssubjectively did not find these remarks so opprobrious torender the two employees unfit for further employmentwas demonstrated by his failure to fire either of them im-mediately after their alleged "misconduct." Instead, hewaited for over a month to conclude that their state-mentswarranted discharge. Under these circumstances, Imust conclude that to the extent Respondent admittedthat employee Woods and Strange were discharged fortheir remarks made in the context of their concerted andprotected activity, Respondent violated Section 8(a)(1) ofthe Act as alleged.Notwithstanding the above finding that the dischargesviolated Section 8(a)(1), I do not find a threat of dis-charge in Respondent Woods' comments to Strange inthe 19 February meeting. Strange admitted that follow-ing his remark to her to the effect if he felt toward herlike she felt toward him he would fire her, Woods toldStrange he did not want to fire her, did not want her toquit, and did not want to lose her. I find this to be animmediate retraction of what otherwise would have beenan unlawfully coercive comment. SeeGray Drugs, 272NLRB 1389 (1984). Even Strange admitted on cross-ex-amination that she did not view Woods' remarks as athreat after he added that he did not want to lose her.Accordingly, and also becauseWoods' remarks werealso conditioned on his feeling toward Strange as she felttoward him, a condition not shown to have been met atthat time, I find the remark did not violate Section8(a)(1).Other alleged independent violations of Section8(a)(1)of the Act are, however, clearly established. Thus, Re-spondent admittedly engaged in an unlawful surveillanceof a union meeting on 26 March. The fact that the em-ployees attending such meetings were not immediatelyaware of the surveillance does not preclude it from con-stituting interference in violation of Section8(a)(1).Belcher Towing Co. v. NLRB,614 F.2d 88 (5th Cir. 1980);NLRB v. Southwire Co,429 F.2d 1050, 1054 (5th Cir.1970), cert. denied 401 U.S. 939 (1971). Woods' systemat-ic interrogation of employees on 18 April regarding anybasis for employees' desires to organize I find was alsoviolative of Section 8(a)(1). The questioning took placein the context of what must be inferred was an ongoingunion campaign. It occurred in individual interviews inan office, a locus of managerial authority. Employees re-sponding to the question, to the extent they indicated theexistence of a basis for organization, ran the risk of im-plying the likelihood of their support of organization.Moreover, a response to the question might lead to therevelation of other employee motivations and possiblythe identity of union supporters. Indeed, some employeesfailed or refused to respond to the question regarding thebasis for organizational desires thereby evidencing thecoercive impact of the question.I reach a different conclusion with respect to the inter-rogation attributed to Ralph Morie. Based on Strange'scredited testimony, Morie did inquire about her having avisitor, a clear reference to union visitation, and he fur-ther asked her what she thought about the Union. How-ever, it appears from Robinson's testimony that employ-ees viewed Morie as being possibly supportive of theUnion. In Morie's further comments to Strange, he sug-gested he might be supportive of the Union if it was de- DANDRIDGE TEXTILEtermined that he was eligible.7 Morie's questions werenot accompanied by any threats, reprisals, or promises ofbenefits.And Strange admitted that Morie had once toldher that if he had union cards he would distribute them,a remark clearly showing he was likely to be sympathet-ic to the Union. Under these circumstances, Morie'squestions must be considered as innocuous and devoid ofany coerciveintent.SeeHerb Kohn Electric Co., 272NLRB 815 (1984). Accordingly, I find no violation ofSection 8(a)(1) based on Morie's questions of Strange.With regard to the announcements by Woods made on22 March, the Board has held that the essence of a viola-tion of the Act based on solicitation of grievances in thecourse of a union campaign is not the solicitation itselfbut the inference that the employer will redress thegrievances responsive to the solicitation.University ofRichmond,274 NLRB 1180 (1985). Woods admittedlyannounced the institution of a program of soliciting em-ployee views and concerns and he indicated he would bemore receptive to complaints. Employee Woods crediblytestifiedwith corroboration from Strange, and withoutany record contradiction, that Woods even said his per-sonality had changed and he was going to start "workingwith" the employees. It is undisputed that this announce-ment constituted a clear departure from prior practice.The only real issue in determining the violative nature ofthe announcement of what amounted to a grievance so-licitation program is whether Respondent knew of theunion campaign at the time the program was announced.The same issue is determinative of the violation with re-spect to the announcement at the same time of the wageincrease for it is established Board and court law that theannouncementof a previouslyunplannedbenefit such asa wage increase in the face of an active employee organi-zational effort interferes with Section 7 rights of employ-ees.NLRB v. Exchange Parts Co.,374 U.S. 405, 409-410(1964);Village Thrift Store,272 NLRB 572 (1984).Knowledge of union activity, even the union activityof a particular employee, may ordinarily be imputed toan employer by virtue of the knowledge of such activityby the employer's supervisors.Jenkins Index Co., 273NLRB 736 (1984). Such knowledge will not be imputed,however, when it is affirmatively established that the su-pervisor or agent did not pass it on to others in manage-ment.Dr. PhillipMegdal, D.D.S.,267 NLRB 82 (1983).Woods, who decided on the actions announced on 22March, claimed he became aware of union activity onlyaftertheannouncements.One supervisor, however,Ralph Morie, was aware of the union activity prior to 22March but maintained he had not passed this informationon to Respondent Woods. In this instance, I creditMorie.Morie's remarks to Strange suggested that hewould consider union support if it was determined thathe was not a supervisor. Based on Robinson's testimony,which I credit, Mone also indicated some union sympa-thy by telling Robinson he would speak to Helen Riceand John Morie about signing a card because he "couldgetmore out of them" than Robinson. In view of thisand because of the issue as to his supervisory status, it is'Morte testified that he had previously been a union member whileworking for a different employer97unlikely that Morie would have informed Woods of theunion activity.Moreover, Robinson on 20 March toldMorie of theunion meetingto be held on 26 March. IfMorie had in fact told Woods about the union activity, itisprobable he would have included the informationabout the meeting Yet John Morie credibly testified thathe found it necessary to tell Woods on 26 March aboutthe meeting, because Ralph Mone had not done so.Record evidence neverthelessremainsshowing thatWoods knew of the union activity prior to 22 March.Thus, Respondent's own witness, Tittle, testified in re-sponse toa questionof Respondent's counsel that shehad told Supervisor Cates prior to 22 March about theunion"man" beingin town. Cates did not specificallyrebutTittle'stestimony and only generally deniedknowledge of union activity until 27 March. Cates con-ceded she would have told Respondent Woods had sheknown of the union activity. I previously found Tittlecredible and credit her in this instance over Cates." Withthe knowledge I find Cates had, and given her admittedinclinationto advise Woods of such knowledge,it is rea-sonable to conclude,and Iso conclude, that Woods hadknowledge from Cates of the union activity before 22March. In so concluding, I also find incredible Woods'claim that he first learned of union activity late on 26March.Other circumstantial evidence fully supports the infer-ence that Woods was aware of the union activity priorto 22 March. First in this regard is the timing of the 22March announcements within only a few days after thebeginningof union activity. Respondent offered no legiti-mate explanation for his timing of the announcements.Secondly, Respondent employed only about 30 to 35 em-ployees in a relatively small plant facility in which theunion activityand discussionstook place. Even Woodstestified he considered the employeesas a "smallfamily."It isundisputed that Woods himself was frequently in theplant during the day. Even Supervisor Cates admittedthat things did not stay secret in the plant for long.Under these circumstances,it isprobable that the unionactivitywould have quickly come to Woods' attention.SeeJenkins Index Co.,supra.Timing andsmall plantsize are not the only factorswhich support the conclusion that Woods' 22 Marchstatementsand announcementswere directly responsiveto the union activity in violation of employee Section 7rights.The wage increase announcement was unprece-dented.No prior increases had been given in Respond-ent'splant in thepreceding 10 years at that time of year.All prior increases were granted in January. Further, al-though Manis testified that Woods had always in the past8Mams admitted in her testimony for Respondent that Tittle also toldher that someone was "talking union" at the plant, butdid notdo so until24 March Manis testified she did not tell Woods, even though she knewhewas considering firing employeeWoods and Strange Given therecent employee wage complaints and the employees' likely dissatisfac-tionwith a small increase applicable to only about a third of the workforce, and considering the impact of union organization on a businessclaimed to be struggling, I find it incredible Manis would not have toldWoods of the information given her by Tittle. Her testimony that she re-garded the information as nothing "out of the ordinary" was unconvinc-ing in the absence of any other "union talk" during Respondent's history 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscussed wage increases with her prior to such increasesbeing announced,he had not discussed with her thoseannounced on 22 March.Additionally,the announce-ment of an increase constituted a complete reversal ofpositionsWoods had taken in the February meetings.Only I month earlier Woods had clearly explained thatbecause oftheCompany'sfinancialcondition therewould be no wage increase.There was no substantiationfor the bare claim made by Woods that things had im-proved at the time of the wage increase announcement.No details were offered by Respondent to show how orexactly when they had improved.Woods could not evenstatewhen he reached the decision to grant the increaseor to otherwise explain the timing of the announcement.On the contrary,Woods even admitted that the raise was"premature."The announcement about individual meetings with em-ployees to listen to their complaints and to exchangeviews was also unprecedented.Respondent's concernsover the views of the employees is strangely inconsistentwith the umbrage taken at the candid February remarksof employee Woods and Strange regarding employeewage complaints.Cnsidering the foregoing and because RespondentWoods admittedly was opposed to his employees'organi-zation,I conclude that the announcement of 22 Marchwas designed to interfere with employee Section 7 rightsand tended to have that effect.If follows, and I furtherconclude,that the grant of the benefit announced, thewage increases as well as the individual interview pro-gram to solicit employee complaints with the implicitpromise to remedy them also interfered with Section 7rights in violation of Section 8(a)(1) of the Act as al-leged.As set forth above, however, I have found therewas no threatened cancellation of the July increase. Con-sequently,I find this allegation of the complaint has notbeen established.In view of the finding that Respondent violated Sec-tion 8(a)(1) in the discharges of employee Woods andStrange,a finding regarding the 8(a)(3) allegation wouldappear superfluous.However,because the Board maydisagreewith the conclusion regarding the 8(a)(1) dis-charge findings,and because an 8(a)(3) remedy under-scores employee rights to engage in union organizationalefforts,a finding on the 8(a)(3) allegation is warranted.The involvement of employee Woods and Strange inunion activity, the knowledge of that activity which Ihave found above that Respondent possessed,9Respond-ent'sunion animus, as reflected in its willingness toengage in unlawful questioning of employees and surveil-lance of a union meeting, the admittedly good workrecords of employee Woods and Strange with no priorreprimands and warnings, the staleness of the claimedbasis for their discharges,and the timing of the dis-charges shortly after beginning the union activity clearlyestablish the General Counsel's prima facie case that thedischarge of the two employees was responsive to their9 In light of their announced displeasure over the absence of a wageincrease,Respondent would quite reasonably infer that employee Woodsand Strange were likely union supporters even in the absence of directknowledge of their union supportunion activity in violation of Section 8(a)(3) of the Act.Other factors support this prima facie case. Thus,neitheremployee Woods nor Strange were warned about their"bad attitudes"prior to their discharges.Further,the dis-charge of Strange was inconsistent with statements credi-bly attributed toWoods by Strange on 19 February tothe effect he did not want to lose her.Itwas further in-consistent with other statements attributed to Woods byStrange at the 22 March meeting,and not denied by him,to theeffecthe was proud of all his employees.Finally,thatRespondent was groping for a basis for the dis-charges was revealed by Woods' allusion at the time ofthe discharges to prior absencesof both ofthe dis-charged employees.However,Strange's testimony thatWoods said that the absences were not in fact the basisfor the discharge was not contradicted.In view of the General Counsel's prima facie case, theburden shifts to Respondent to demonstrate that the twoemployees would have been discharged without regardto their union activity.Wright Line,251NLRB 1083(1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied455 U.S. 989(1982). Respondent,I conclude,has not metitsburden in this regard.It is true that Respondent didestablish there was precedent for discharging employeesfor "bad attitudes."Out of 12 discharges in the 9 yearspreceding the discharges involved herein,2 employeeswere discharged for "bad attitude." Each of those dis-charges,however, involved the refusal of the employeesto follow directions of supervision according to the testi-mony ofManis.There was no such failure to follow in-structions on the part of employee Woods and Strangeprior to their discharges.Woods' testimony suggests that the attitudes of em-ployeeWoods and Strange"built up"until 25Marchwhen he found it necessary to discharge them.Thus, heappears to rely on their cumulative conduct evidencingthe development of a deteriorating"attitude."Incredibly,however, Woods cited no specific examples of the dete-riorating attitudes of the two other than their remarks atthe meetings in February.There was also testimony by Respondent Woods thathe decided to discharge Woods and Strange on 21 Feb-ruary long before the union activity started.He was con-tradicted in this regard by Cates who testified that on 22March,Woods told her only that he was thinking aboutfiring them. She further testified that she did not knowof the actual decision to discharge either of the two until26 March. Similarly,Manis testifiedWoods only told heron 23 March after the beginning of the union activitythat he was considering discharging them.Finally, therewas no explanation by Woods why he happened tochoose that particular time for the discharges for allegedoffenseswhich occurredmore than a month before. Inlight of the factors noted above in the General Counsel'sprima facie case, and based on the record considered as awhole, I reject as incredible Woods' testimony and de-fense and find that the discharges were a direct responseto the union activities of employee Woods and Strange.Accordingly, I find Respondent violated Section 8(a)(3)of the Act as alleged. DANDRIDGE TEXTILE99CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.InternationalLadies'GarmentWorkersUnion,AFL-CIO isa labor organization within the meaning ofSection 2(5) of the Act.3.By announcing on 22 March 1985 a wage increaseand the establishment of a system of individual employeeinterviews for soliciting grievances;by engaging in sur-veillance of a union meeting on 26 March 1985; bygranting wage increases;by interrogating employees on18April 1985 concerning the basis for union organiza-tional desires;and by conducting individual employeeinterviews wherein grievances were solicited on 18 April1985, Respondent engaged in,and is engaging in, unfairlabor practices within themeaningof Section 8(a)(1) ofthe Act.4.By discharging employees Lorene C. Woods andMary A.Strange on 26 March 1985 because of their in-volvement in protected concerted activity under the Actincluding union activity,Respondent engaged in, and isengaging in, unfair labor practices within the meaning ofSection 8(a)(1) and(3) of the Act.5.Respondent did not violate the Act in any othermanner alleged in the complaint.6.The unfair labor practices in paragraphs 3 and 4above affect commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYcease and desist therefrom and to take certain affirmativeactions designed to effectuate the purposes of the Act.Having found that Respondent unlawfully dischargedLorene C.Woods andMary A.Strange,I recommendthat Respondent be ordered to reinstate them and makethem whole for any loss of earnings and other benefits,computed on a quarterly basis from the date of their dis-charge to the date of a properofferof reinstatement, lessany net interimearnings,as prescribed in F.W.Wool-worth Co.,90 NLRB 289 (1950), plus interest as comput-ed inFlorida Steel Corp.,231 NLRB 651 (1977).10 Con-sistentwith the Board's decision inSterling Sugars,261NLRB 472 (1982), it will also be recommended that Re-spondent be required to remove from its records andfilesany reference to the discharges of Woods andStrange and notify them in writing that this has beendone and that evidence of the unlawful discharges willnot be used for future personnel actions against them.The Charging Party, citingMarlene Industries Corp.,255NLRB 1446 at 1449 (1981), argues that Woodsshould be required to read the notice herein to employ-ees because the violations were"egregious"and werelargely committed by Woods in the presence of employ-ees at group meetings.Althoughserious,Respondent'sunfair labor practices found herein were not so extensiveor widespread as those inMarlene Industries.Moreover,unlike inMarlene Industries,therewas no unfair laborpractice history involving Respondent. Under these cir-cumstances,I reject the Charging Party's argument andfind the usual posting will adequately remedy the viola-tions found.[Recommended Order omitted from publication.]Having found that Respondent has engaged in certainunfair labor practices,Ifind it necessary to order it to10 See generallyIsisPlumbingCo,138NLRB716, 716-721 (1962)